ACCEPTED
                                                                                                     03-14-00559-CR
                                                                                                             6438458
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                8/11/2015 9:55:04 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK



                                   109 EAST HOPKINS STREET
                                           SUITE 200                             FILED IN
                                   SAN MARCOS, TEXAS 78666                3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
TEL: (512) 938-1800                 www.theerwinlawfirm.com                    FAX: (512) 938-1804
                                    josh@theerwinlawfirm.com              8/11/2015 9:55:04 AM
                                   amanda@theerwinlawfirm.com               JEFFREY D. KYLE
                                                                                  Clerk




                                        August 11, 2015
Mr. Jeffrey D. Kyle
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711



Re:     Court of Appeals Number:     03-14-00559-CR
        Trial Court Case Number:     CR-13-0614


Dear Mr. Kyle:

       This letter is to certify my compliance with Texas Rule of Appellate Procedure 48.4 in
the above case. Please find a copy of the return receipt attached. Please file this letter in your
record of the appeal in this case. Thank you for your time and please do not hesitate to contact
me with any questions.



                                                    Sincerely,




                                                    /s/ Amanda Erwin
                                                    Amanda Erwin
                         CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, I certify that of August 11, 2105, a copy of

this letter was delivered via electronic service to: Hays County District Attorney’s

Office, Laura Garcia, 712 South Stagecoach Trail, Suite 2057, San Marcos Texas,

78666.



                              /s/ Amanda Erwin
                              _________________________________
                              Amanda Erwin